  Case 18-81242         Doc 36      Filed 05/09/19 Entered 05/09/19 14:02:56                 Desc Main
                                     Document     Page 1 of 11




SIGNED THIS: May 9, 2019




                             ______________________________
                                      Thomas L. Perkins
                               United States Bankruptcy Judge
 ___________________________________________________________




                           UNITED STATES BANKRUPTCY COURT
                             CENTRAL DISTRICT OF ILLINOIS

IN RE:                                                    )
                                                          )
JENNIFER BROWN,                                           )        Case No. 18-81242
                                                          )
                                         Debtor.          )

                                   MEMORANDUM OF DECISION

        This matter is before the Court for decision on the issue of whether all or any part of an annual

bonus expected to be received by the Debtor, Jennifer Brown, in the year following that in which she filed

her bankruptcy case is property of the estate. The issue is raised by the Trustee’s motion for turnover of a

pro rata portion of the bonus, based on the pro rata by days method, and is submitted to the Court

without trial, on a stipulated statement of facts and memoranda of law filed by the Debtor and the Chapter

7 Trustee, Charles E. Covey (Trustee).

FACTS
        According to the stipulated statement of facts, the Debtor is employed by Caterpillar as an at-will,

non-union employee, whose employment is not subject to a collective bargaining agreement or any

employment contract. The Debtor is eligible to participate in the Caterpillar Short-Term Incentive Plan

                                                     1
  Case 18-81242          Doc 36      Filed 05/09/19 Entered 05/09/19 14:02:56                 Desc Main
                                      Document     Page 2 of 11


(STIP), under which she has been paid an annual bonus (STIP bonus) following each year of her

employment with Caterpillar. The parties have stipulated that the STIP bonus is discretionary and fully

revocable by operation of the terms of the STIP documents. The relevant STIP provisions are summarized

as follows:

    •   A participant shall not be vested in any awards and shall not be entitled to payment in advance of
        actual receipt of the payment;
    •   The Vice President shall have the right to make reductions to the base award otherwise payable to
        a participant for any reason;
    •   The plan administrator reserves the right to make any adjustments or rescissions to the awards
        payable to a participant hereunder for any reason and at any time;
    •   The compensation committee retains the absolute and unconditional right at any time prior to the
        date payment is actually made to decrease or terminate any and all awards to be paid pursuant to
        the plan;
    •   The Company shall have the right at any time prior to the date payment is actually made to
        amend, in whole or in part, any or all of the provisions of this plan by action of the compensation
        committee;
    •   The Company expressly reserves the right to terminate the plan at any time prior to the date
        payment for that plan year is actually made;
    •   No participant shall have any right to receive a benefit hereunder except in accordance with the
        terms of the plan.

    On the basis of these provisions, the parties have stipulated that “payment of the entire bonus is

discretionary and that no employee has a right to receive the bonus until the money is deposited into their

bank account.” The parties also stipulate that the Debtor has received a STIP bonus for every year of her

employment with Caterpillar. They agree that because the petition filing date of August 17, 2018 is 62.7%

of the way through the calendar year, if the Debtor receives in 2019, a STIP bonus for 2018, “62.7% of

the bonus is rooted in the pre-bankruptcy past.”

    The Trustee argues that the STIP bonus has enough roots in the prebankruptcy past sufficient to bring

it into the bankruptcy estate, whereas the Debtor, while admitting that the bonus is rooted to some extent

in the prebankruptcy past, argues that those roots are not sufficient to warrant inclusion in the estate. As

explained below, the question will not be decided through application of the “sufficiently rooted” test.

Rather, the STIP bonus is determined not to have entered the bankruptcy estate because the Debtor did

not have a prepetition property interest in the bonus as a matter of Illinois law.




                                                      2
  Case 18-81242          Doc 36      Filed 05/09/19 Entered 05/09/19 14:02:56                   Desc Main
                                      Document     Page 3 of 11


ANALYSIS

        Section 541(a)(1) of the Bankruptcy Code provides that commencement of a bankruptcy case

creates an estate which includes “all legal or equitable interests of the debtor in property as of the

commencement of the case.” 11 U.S.C. §541(a)(1). The term “property” is not defined in that section or

in section 101. Section 541(a) defines what interests of the debtor are transferred to the estate but does not

address the existence and scope of the debtor’s interest in a given asset. Dumas v. Mantle, 153 F.3d 1082,

1084 (9th Cir. 1998). While the question of whether an interest should be classified as property of the

estate is one of federal law, state law determines the nature and extent of the debtor’s interest. Butner v.

U.S., 440 U.S. 48, 54-55 (1979); In re Krueger, 192 F.3d 733 (7th Cir. 1999). “Unless some federal

interest requires a different result, there is no reason why [property] interests should be analyzed

differently simply because an interested party is involved in a bankruptcy proceeding.” Butner, 440 U.S.

at 55. Thus, unless a property interest arising under federal law is at issue, courts should look to state law

to determine whether a debtor has a property interest and, if so, its nature and extent.

        While the scope of section 541(a)(1) is expansive, the legislative history makes clear that the

provision does not expand the rights of the debtor in the hands of the estate, and instead applies the

principle that the trustee stands in the shoes of the debtor and succeeds to no greater rights than those held

by the debtor on the petition date. U.S. v. Whiting Pools, Inc., 462 U.S. 198, n. 8 (1983); Sender v.

Buchanan, 84 F.3d 1281, 1285 (10th Cir. 1996) (the estate’s rights can be no stronger than they were

when actually held by the debtor). Section 541(a)(1)’s phrase “as of the commencement of the case”

operates as a temporal cutoff point, meaning that property interests that exist and belong to a debtor when

the petition is filed are included within the bankruptcy estate, whereas property interests that the debtor

acquires after the bankruptcy filing are not part of the estate, subject to certain exceptions stated in section

541. See In re Chernushin, 911 F.3d 1265, 1270 (10th Cir. 2018).

           Uncertainty may arise when a property interest has its origins in the prepetition time frame but

isn’t obtainable by the debtor until after bankruptcy, subject to the postpetition occurrence of one or more

contingencies. Where a debtor’s rights in property are created prepetition, it is well established that the

                                                       3
  Case 18-81242          Doc 36      Filed 05/09/19 Entered 05/09/19 14:02:56                  Desc Main
                                      Document     Page 4 of 11


presence of contingencies does not necessarily defeat the estate’s claim to the property. In re Yonikus, 996

F.2d 866, 869 (7th Cir. 1993). At the other end of the spectrum are property interests originating from a

contractual relationship, including an employment relationship, an occurrence or some activity that

existed or took place prepetition, but where the debtor, on the petition date, has only potential rights that

are not certain to arise and that do not become enforceable, if at all, until after bankruptcy. Courts refer to

this kind of possibility of a property interest as an “expectancy.” See In re Marriage of Centioli, 335

Ill.App.3d 650 (1 Dist. 2002) (distinguishing a present property interest from a mere expectancy interest,

which is an interest of a person who merely foresees that he might receive a future benefit).

        The Sufficiently Rooted Test

        The Debtor and the Trustee have stipulated that the STIP bonus, arising out of the employment

relationship between the Debtor and Caterpillar, is “rooted in the pre-bankruptcy past.” That term was

first used by the Supreme Court in Segal v. Rochelle, 382 U.S. 375 (1966), a case decided under the

Bankruptcy Act involving the separate bankruptcies of a business partnership and the two individual

partners. At the time of the bankruptcy filings on September 27, 1961, the Internal Revenue Code

provided for loss-carryback adjustments so that a taxpayer who incurred losses during a given year could

use those losses to offset and obtain a refund of income taxes paid during recent preceding years. The

individual partners were eligible to use the partnership losses suffered during 1961 to obtain a refund of

income taxes they had previously paid. The court determined that their loss-carryback refund claims were

within the meaning of the term “property” as used in the Bankruptcy Act, emphasizing that the two

factual predicates necessary to claim the refund were in existence on the petition date. Income taxes had

been paid during the several years prior to the filing, and during the year of bankruptcy at the time of

filing the partnership had suffered a net operating loss. The court summarized its reasoning using a two-

part analysis: the loss-carryback refund claim “is sufficiently rooted in the pre-bankruptcy past and so

little entangled with the bankrupts’ ability to make an unencumbered fresh start that it should be regarded

as ‘property’ under §70a(5).” Id. at 380.



                                                       4
    Case 18-81242            Doc 36        Filed 05/09/19 Entered 05/09/19 14:02:56                       Desc Main
                                            Document     Page 5 of 11


           The tax refund claim at issue in Segal was treated by the Court as a property interest in existence

on the petition date. Under the Internal Revenue Code, the individual debtors had a right to a refund

subject only to the contingency of the end-of-year determination of the partnership’s loss. The amount of

the refund was uncertain, but the statutory right to a refund was unconditionally established as of the

petition date.1 Therefore, Segal dealt not with an expectancy but, rather, with a property interest subject to

a contingency. In addition, the debtors’ right to the tax refund was a federally created property interest

arising under the Internal Revenue Code.

           There is little doubt under section 541 of the Bankruptcy Code, that the second part of Segal’s

test, whether the property interest is so entangled with the debtor’s fresh start that it should be excluded

from the estate, is no longer a relevant factor. Many courts, however, continue to apply the “sufficiently

rooted” half of the test to the property of the estate analysis under section 541. It is stated in the legislative

history to section 541 that the “result” of Segal is followed and the “right to a refund is property of the

estate,” without any reference to the “sufficiently rooted” test. House Report No. 95-595, 95th Cong., 1st

Sess. 367-8 (1977); Senate Report No. 95-989, 95th Cong., 2d Sess. 82-3 (1978). Since tax refunds were

at issue in Segal, and the legislative history refers to Segal’s “result” but not the “sufficiently rooted” test,

whether that test survived enactment of the Bankruptcy Code is debatable. The Fifth Circuit Court of

Appeals has concluded that although Congress specifically approved of Segal’s result, the “sufficiently

rooted” test did not survive the enactment of the new definition of property of the estate in section 541. In

re Burgess, 438 F.3d 493, 498-99 (5th Cir. 2006) (under current law, a debtor’s interest in property may


1
    The Fifth Circuit’s description of its holding is instructive:

             “We hold that the right to claim loss-carryback refunds under the circumstances of this case is
             property as that term is used in [§70a(5) of the Bankruptcy Act], notwithstanding that the claim
             is subject to adjustment in the event the taxpayer has other losses or earnings during the balance
             of the year, and the claim may not be filed until the end of the taxable year. This right of action
             springs from and rests on the fact that the income taxes theretofore paid were paid subject to
             adjustment in the event of future losses, and are available for that purpose to the end of
             providing the refund. The right to adjustment is definite; the time for filing the claim is definite;
             only the amount of the refund is contingent and this meets the test of a possibility vested with an
             interest.”

Segal v. Rochelle, 336 F.3d 298, 302 (5th Cir. 1964).

                                                              5
  Case 18-81242          Doc 36      Filed 05/09/19 Entered 05/09/19 14:02:56                  Desc Main
                                      Document     Page 6 of 11


be contingent or enjoyment postponed until after bankruptcy, but the debtor must have had a prepetition

legal interest nonetheless).

         Similarly, the Seventh Circuit has expressed skepticism about the usefulness of the “sufficiently

rooted” test even in the context of tax refunds in In re Meyers, 616 F.3d 626 (7th Cir. 2010), a case

concerning what portion of a debtor’s right to federal and state income tax refunds were property of her

bankruptcy estate. Referring to the two-part “sufficiently rooted” test of Segal and characterizing it as the

“background rule under the old Bankruptcy Act, to which courts still refer in the era of the Bankruptcy

Code,” the court stated that “[t]hese general rules provide the background for resolving disputes over tax

refunds, but they are only a starting point. The fact that reasonable people can identify competing

methods for calculating the pre-petition share of the refunds betrays the incompleteness of a rule that

simply calls for identifying at what time an asset became ‘rooted’.” Id. at 628. The court went on to hold

that the bankruptcy court properly applied the “pro rata by days” method for allocating post-petition tax

refunds between the bankruptcy estate and the debtor.

        Without mentioning the “sufficiently rooted” test or otherwise addressing Segal, the Seventh

Circuit has determined that a prepetition property interest becomes property of the estate only to the

extent that the debtor had the right to enforce the interest as of the petition date. See In re Carlson, 263

F.3d 748 (7th Cir. 2001) (debtor-attorney’s right to, and thus the estate’s interest in, a future contingent

fee, determined under Illinois law as the “fair value” of his services as of the petition date); Matter of

Sanders, 969 F.2d 591 (7th Cir. 1992) (debtor’s interest in accumulated contributions in pension plan not

property of the estate where debtor had no present right to the funds on the petition date).

         The continuing viability of the “sufficiently rooted” test must also be measured against the

Supreme Court’s decision in Butner v. U.S., 440 U.S. 48 (1979), a seminal decision concerning property

of the estate, where the Court resolved a circuit split as to whether state law or federal law should

determine whether a creditor’s security interest in property extends to rents and profits from the property.

The majority of circuits applied state law whereas the minority had adopted a federal rule of equity that

gave the mortgagee a security interest in the rents for bankruptcy purposes, even if state law would not

                                                       6
     Case 18-81242           Doc 36       Filed 05/09/19 Entered 05/09/19 14:02:56                     Desc Main
                                           Document     Page 7 of 11


recognize any such interest until after foreclosure. Adopting the majority view, the Supreme Court

refused to create a uniform federal rule where Congress chose not to make such a rule part of the statute.

             Butner neither cites Segal nor refers to its “sufficiently rooted” reasoning. Interpreting Segal’s

“sufficiently rooted” test as laying out a broad federal principle of bankruptcy jurisprudence, that

preempts state law, to be applied to property of the estate issues under section 541 of the Bankruptcy

Code, contradicts Butner’s holding that state law should determine the nature and extent of a debtor’s

property interests for property of the estate purposes.2

           Indeed, several courts have determined Segal’s “sufficiently rooted” test not to be applicable

where a prepetition property interest did not exist as a matter of state law. See In re Burgess, 438 F.3d

493 (5th Cir. 2006) (holding a debtor’s interest in disaster relief payment from a prepetition crop loss, was

not property of the estate where the legislation authorizing the payment was not enacted until after the

bankruptcy filing, rejecting the trustee’s reliance on Segal and determining that a prepetition legal interest

is a necessity, the absence of which cannot be overcome by applying the sufficiently rooted analysis); In

re Glaser, 2019 WL 1075613 (9th Cir. BAP 2019) (in the Ninth Circuit, to be “sufficiently rooted in the

prebankruptcy past,” a payment must arise from some prepetition right or entitlement); In re Holstein,

321 B.R. 229 (Bankr. N.D. Ill. 2005) (Goldgar, J.) (noting some courts hold a cause of action that accrues

post-petition is nevertheless property of the estate as long as it is adequately linked to the prebankruptcy

past, Judge Goldgar disagreed with that reasoning as misreading Segal in a way that is inconsistent with

Butner and disregards “the clear temporal line” drawn by §541(a)(1)); Hoseman v. Weinschneider, 277

B.R. 894 (N.D. Ill. 2002), aff’d on other grounds, 322 F.3d 468 (7th Cir. 2003) (district court held

bankruptcy court erred by applying Segal’s “rooted in the pre-bankruptcy past” doctrine without

considering whether there was a prepetition contract under state law).

           This Court agrees with the view expressed by these courts that Segal should not be interpreted as

setting forth a federal standard to be layered on to the property of the estate analysis under section 541,


 2
     The use of the metaphor “sufficiently rooted,” without providing a rationale for distinguishing between sufficient
     and insufficient roots, is ineffective as a judicial rule of decision.

                                                            7
  Case 18-81242         Doc 36      Filed 05/09/19 Entered 05/09/19 14:02:56                 Desc Main
                                     Document     Page 8 of 11


where property interests arising under state law are at issue. The common law “sufficiently rooted test”

has been superceded by section 541(a)(1)’s requirement of a “legal or equitable interest … as of the

commencement of the case.” If applicable state law provides that a potential property interest of a debtor

was merely an expectancy as of the petition date, the expectancy is properly excluded from the estate

without regard to whether the interest may be said to be “rooted” in the debtor’s pre-bankruptcy past. The

fact that the parties have stipulated that 62.7% of the Debtor’s 2018 STIP bonus is rooted in her

prebankruptcy past will play no role in the analysis of whether the Debtor had a prepetition property

interest in the STIP bonus, which will be decided as a matter of Illinois law.

        Illinois Law

         A review of Illinois caselaw indicates that a bonus revocable at the employer’s discretion until

paid is a mere expectancy, not a property interest. In general usage, a “bonus” means a consideration or

premium paid in addition to what is strictly due; a gratuity to which the recipient has no right to make a

demand. Schwarze v. Solo Cup Co., 112 Ill. App. 3d 632, 640 (2d Dist. 1983). In Krause v. Royal Metal

Mfg. Co., 162 Ill. App. 458 (1st Dist. 1911), Krause sued his employer for breach of contract for failing to

pay him a promised bonus. In the absence of evidence that Krause agreed to continue his employment for

any particular length of time in exchange for the promise of a bonus, the court refused to enforce the

alleged contract as too indefinite and lacking in mutuality.

        In Gustafson v. Lindquist, 40 Ill. App. 3d 152 (1st Dist. 1976), an employer gave a promissory

note to his employee, a portion of which represented a promised bonus payment. The employer contended

the bonus was without consideration and unenforceable. The employee claimed it was payment of a bonus

promised to him in exchange for continuing to work the night shift, while the employer alleged it was

merely a gift for being a good employee. The court determined that although the amount of the bonus had

not been quantified at the time of the promise, the original indefiniteness had been cured when the

employer fixed the amount of the bonus by issuing a promissory note to the employee. Id. at 156-57. The

court also rejected the employer’s argument that there was no consideration for the bonus, determining



                                                      8
  Case 18-81242         Doc 36      Filed 05/09/19 Entered 05/09/19 14:02:56                  Desc Main
                                     Document     Page 9 of 11


that the trial court’s finding that the bonus was paid in consideration of the employee’s agreement to

continue to work the night shift was not against the manifest weight of the evidence. Id. at 157.

        In Duldulao v. Saint Mary of Nazareth Hosp. Ctr., 115 Ill.2d 482 (1987), the Illinois Supreme

Court, in the context of a wrongful discharge action, held that an employee handbook could create

enforceable contractual rights if the traditional requirements for contract formation are present,

significantly noting, however, that “the handbook contains no disclaimers to negate the promises made.”

Id. at 491.

        In a case involving a discretionary bonus program similar to Caterpillar’s program, the second

district appellate court addressed a terminated employee’s claim against his employer for failure to pay an

annual bonus provided under a short-term incentive program (STIP). Burke v. Zurich American Ins. Co.,

2012 IL App (2d) 111320-U. The STIP documents provided for an annual bonus to eligible employees

payable in March or April of each year; the bonus was intended to reward business division, service unit

and individual performance; an employee’s eligibility for the program was subject to a determination by

the employer that the employee was in good standing at all times, including the time of payment, as

determined by the employer in its sole discretion; the employee’s manager or CEO had the discretion to

disallow an incentive award for any employee at any time; the CEO or department head had the right to

revise, modify or take away an incentive award to accommodate circumstances that may arise with

respect to an individual participant, in his or her sole discretion; and the incentive program could be

terminated, amended, or modified by the employer at any time with or without notice to participants in

the employer’s sole discretion.

        At issue was Burke’s claim brought under the Illinois Wage Payment and Collection Act, 820

ILCS 115/1 et. seq., requiring that separated employees receive final compensation including “earned

bonuses.” The appellate court determined that the 2007 STIP bonus was not an “earned bonus” under the

Wage Act since the bonus was discretionary and dependent upon several conditions which were not

satisfied. These included that Burke was in violation of a company policy at the time the bonus was to be

“actually paid,” and that he was not in good standing at the time of payment as determined by Zurich in

                                                      9
  Case 18-81242         Doc 36      Filed 05/09/19 Entered 05/09/19 14:02:56                  Desc Main
                                     Document     Page 10 of 11


its sole discretion. The court concluded that the STIP documents did not contain an “unequivocal

promise” that Burke would be paid a bonus based solely on his performance in 2007 and the fact that

Zurich had already approved Burke’s bonus before he was fired did not transform the discretionary bonus

into an unequivocal promise that the bonus would be paid. The discretionary nature of the STIP bonus

was critical to the court’s conclusion that the bonus, approved but not yet paid, was not “earned” at the

time of Burke’s termination and was not required to be paid under the Wage Act. Id. at ¶19 and ¶20.

While decided under the Wage Act, Burke supports the principle that an employer’s reservation of

absolute discretion not to award potential bonuses will be enforced literally and prevents any right to the

future payment from vesting in the employee. See, also, Collins v. Associated Pathologists, Ltd., 676

F.Supp. 1388 (C.D. Ill. 1987) (Illinois law is clear that where award of bonus is discretionary, employee

may not compel payment as a matter of right).

        In In re Marriage of Wendt, 2013 IL App (1st) 123261, as a matter of first impression, the court

considered whether a non-vested discretionary bonus to be paid to the husband after the entry of the

judgment of dissolution constituted marital property. The trial court found that the bonus was not marital

property because it was not a property interest at all but, instead, was a mere expectancy. Reviewing the

evidence, the appellate court determined that the husband did not have an employment contract and so

had no contractual right to receive a bonus. The employer’s bonus program specifically provided that

“bonuses and awards are discretionary,” and the entitlement to and amount of any bonus or award “shall

be determined and awarded, if at all, in the discretion of the Company.” On this basis, the appellate court

affirmed the trial court, holding that the bonus, if the husband received one, did not constitute marital

property.

         It follows from these authorities that where an employer reserves the absolute discretion not to

award a future bonus, the bonus is treated under Illinois law as an expectancy, not a present property

interest. Contract language, like that used by Caterpillar, that makes the bonus discretionary and disclaims

any obligation to pay it, is enforced according to its terms. Moreover, the Court is aware of no support in



                                                     10
    Case 18-81242           Doc 36       Filed 05/09/19 Entered 05/09/19 14:02:56                     Desc Main
                                          Document     Page 11 of 11


Illinois caselaw for the argument advanced by the Debtor that a historic pattern of bonus payments by an

employer may override plan provisions that make the bonus discretionary.3

           Because the Debtor, on the date of the petition, had only a bare expectancy interest, the Trustee

takes no present property interest in any future STIP payment and no part of it can become property of the

estate. To consider the bonus to be property of her estate simply because it related to her prepetition

employment would be to give the bankruptcy estate more than the Debtor had on the petition date. The

Court holds that the Debtor’s expectancy interest in the 2018 STIP bonus is not a legal or equitable

interest in property as of the commencement of the case under section 541(a)(1) and is not an asset of her

estate subject to the Trustee’s administration.

          For the foregoing reasons, the Trustee’s motion for turnover of 62.7% of the Debtor’s 2018 STIP

bonus will be denied. A separate order will be entered. This memorandum of decision constitutes the

Court’s findings of fact and conclusions of law.




3
    The Debtor advances no other theory or principle of Illinois law that would negate the enforceability of absolute
    discretion reserved in the STIP documents.

                                                           11
